ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that SIDNEY S. KANTER of IRVINGTON, who was admitted to the bar of this State in 1972, be temporarily suspended from the practice of law pursuant to Rule l:20-3(g)(4) for failure to cooperate in a pending ethics investigation, and respondent having failed to appear on the return date of the Order to Show Cause in this matter; and good cause appearing;
It is ORDERED that SIDNEY S. KANTER is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SIDNEY S. KANTER, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that SIDNEY S. KANTER be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.